Justice KITTREDGE.
I concur in part and dissent in part. I concur with the Court’s construction of section 19-1-180(G) and the erroneous admission of the videotaped forensic interviews. I agree with the dissent that similar incriminating evidence was admitted without objection. I further agree with the dissent that such unchallenged additional evidence was admitted without any limitation. Specifically, like the dissent, I respectfully disagree with the majority’s finding that the unchallenged incriminating “testimony was not offered for the truth of these statements.” Yet, unlike the dissent, I would not affirm the finding of sexual abuse, notwithstanding our de novo review. Because the family court judge’s order relies exclusively on the section 19-1-180(G) testimony, I would remand to the family court judge on the existing record. It may be that the family court judge believed the unchallenged evidence of sexual abuse and merely saw no need to cite to this cumulative evidence. If so, I would have the family court judge issue a supplemental order reaffirming her initial finding of abuse based on the unchallenged evidence, thereby ending this matter. However, if the family court judge (as the fact-finder) *617was not persuaded by this cumulative evidence, Appellant would be entitled to a new trial.